Citation Nr: 1806767	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  15-43 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neuropathy/nerve damage in the upper extremities (claimed as neuropathy/nerve damage in the hands, arms, and elbows).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the RO in Boston, Massachusetts, which, in pertinent part, denied service connection for bilateral upper extremity neuropathy and a TDIU.  Jurisdiction over this case is currently with the RO in St. Petersburg, Florida.  

In July 2017, the Board remanded the matter to the RO for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, for the reasons discussed below, the Board must once again remand the matter to the RO.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the RO.  


REMAND

Outstanding VA Treatment Records

As discussed above, the Board's July 2017 decision remanded the matter to the RO for further development.  The Board's July 2017 remand directives, in pertinent part, directed the RO to obtain VA treatment records that appeared to be missing from the record.

Specifically, in a March 2015 claim, the Veteran indicated receiving treatment from VA medical facilities in St. Augustine, Florida, and in Gainesville, Florida, in September and October 2014.  In the March 2015 statement submitted with the claim, the Veteran asserted experiencing pain in the hands starting approximately two years ago.  As detailed in the Board's July 2017 decision, only select VA treatment records from November 2013, April 2014, July 2014, and December 2014 have been associated with the record, and such records do not appear to reflect consecutive treatment records and are incomplete.

Upon remand, additional VA treatment records have been associated with the record in October 2017 and November 2017 in both VBMS and in Virtual VA; however, these additional treatment records only cover the period from January 2015 forward, and do not include the missing VA treatment records referenced in the Board's July 2017 decision that date back to November 2013.  As such, it does not appear that the Board's July 2017 remand directives have been fully complied with; thus, another remand is necessary in order to try to obtain the above outstanding VA treatment records.

VA Addendum Opinion 

The Board's July 2017 remand directives also instructed the RO to schedule a VA examination and obtain a VA medical opinion with respect to the claimed bilateral upper extremity neuropathy.  In a March 2015 statement, the Veteran asserts being diagnosed with nerve damage in both hands approximately two years ago, and that the diagnosing doctor attributed the nerve damage to military service, including as due to frequent crawling during active duty.  The Board's July 2017 remand directives requested the VA examiner to diagnose all peripheral nerve disorders in the upper extremities and provide an opinion as to whether the Veteran's current neuropathy and/or nerve damage in either the left and/or right upper extremities is the result of military service, to include as a result of frequent crawling during active service.

In October 2017, the Veteran was provided with a VA examination for the peripheral nerves.  The October 2017 VA examination report reflects a sole diagnosis of carpal tunnel syndrome in the upper extremities.  During the October 2017 VA examination, the Veteran reported symptoms of numbness and weakness in the left lower arm first began in 1974, with a history of carpal tunnel surgery in the right arm in 2014, in the left arm in 2015, and in the left elbow in 2015.  

Upon conclusion of the October 2017 VA examination, the VA examiner provided a negative opinion - that the bilateral carpal tunnel syndrome was not the result of military service because medical records show the Veteran only began complaining of symptoms of numbness and tingling starting in 2013.  Additionally, the VA examiner noted the Veteran's history of uncontrolled diabetes and medical records indicating the Veteran's peripheral neuropathy is the result of the non-service- connected diabetes and not to military service; however, the October 2017 VA examiner did not address whether the bilateral carpal tunnel syndrome is the result of frequent crawling during active service, nor did the VA examiner address the Veteran's reports of symptoms that first began in 1974.  Instead, the VA examiner's negative opinion as to the current bilateral carpal tunnel syndrome was based solely on the lack of evidence documenting continuity of care (absence of evidence).  

Moreover, the October 2017 VA examiner did not provide any additional rationale to support the negative opinion regarding the bilateral carpal tunnel syndrome; rather, the VA examiner provided an explanation relating to peripheral neuropathy shown in the medical evidence of record that was not diagnosed during the October 2017 VA examination.  For these reasons, the Board finds that the October 2017 VA opinion is inadequate because it did not fully comply with the Board's July 2017 remand directives; therefore, the Board finds that an addendum opinion is needed to help determine the etiology of the current carpal tunnel syndrome in the upper extremities. 


Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.

1.	Associate with the record any VA treatment records pertaining to neuropathy and/or nerve damage in either the left and/or right hand(s), arm(s), and elbow(s), including, but not limited to, VA treatment records from the VA Medical Center in Gainesville, Florida, and the VA Community Based Outpatient Clinic in St. Augustine, Florida, for the period starting from November 2013 to January 2015.

Any unavailability of the requested records should be documented in the claims file.

2.	Associate with the record any VA treatment records for the period from September 2017.

3.	Return the case file to the VA examiner who conducted the October 2017 VA examination for an addendum opinion regarding the etiology of the carpal tunnel syndrome in the bilateral upper extremities.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner is requested to provide the following opinion:

Is it at least as likely as not (i.e. probability of 50 percent or more) that the carpal tunnel syndrome in the bilateral upper extremities had its onset during active service or is otherwise etiologically related to service, including as a result of frequent crawling during active service?

In providing the above opinion, the VA examiner should address the Veteran's assertions that symptoms of numbness and weakness began in 1974.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.	Thereafter, readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





